DETAILED ACTION
Election/Restrictions
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/2/2022.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  “the recording mediums” lacks antecedent basis.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  “the number of sheets” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the particular opening detected by the opening position detection unit.” However, to that point, no particular opening has been recited, and claim 1 only recites that the opening position detection unit detects “the openings.” Thus, it is unclear as to which opening the claimed particular opening is intended to refer. Clarification is required. 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “number of sheets n,” but it is not clear as to what this is intended to refer. The claim recites an integer N but then proceeds to refer to “number of sheets n,” and it is not clear as to what relation, if any, N and n are intended to have. Moreover, if N and n are intended to refer to the same integer number, by definition in the claim, k must be less than or equal to N/n, and thus the second mode limitation in the claim requiring k to exceed n would seem to be impossible. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izumikawa (8,511,783).

 	Regarding claim 1, Izumikawa teaches an inkjet recording device comprising: 
a recording head (fig. 4, item 501) having plural nozzles (fig. 4, items 21), each of which ejects ink; 
an endless conveyance belt (figs. 1, 4, item 8) that conveys a recording medium (figs. 1, 4, item 502) to a position facing the recording head (see fig. 3) and has plural openings (fig. 4, items 32), through each of which the ink passes when the recording head performs flushing to eject the ink at different timing from timing that contributes to image formation on the recording medium (col. 6, lines 46-63); 
a recording medium supply unit (fig. 3, item 1) that supplies the recording medium to the conveyance belt; 
an opening position detection unit (fig. 4, item 16) that detects positions of the openings in the conveyance belt (cols. 6-7, lines 64-7); 
a flushing control unit that causes the recording head to perform the flushing on the basis of position detection of the openings by the opening position detection unit; and 
a recording medium supply control unit (fig. 2, item 319) that controls the recording medium supply unit in any of plural control modes (col. 6, lines 2-13), wherein the plural control modes include: 
a first control mode in which the recording medium supply unit is controlled independently from the position detection of the openings by the opening position detection unit (see fig. 1B); and 
a second control mode in which the recording medium supply unit is controlled on the basis of the position detection of the openings by the opening position detection unit (see fig. 1C). 	Regarding claim 2, Izumikawa teaches the inkjet recording device according to claim 1, 
wherein in the second control mode, the recording medium supply control unit controls the recording medium supply unit to supply the recording medium to the conveyance belt such that, on the conveyance belt, the recording medium is placed at a position that is shifted in a conveyance direction from the particular opening detected by the opening position detection unit (see fig. 1C, note that the sheet is shifted from all holes in hole section 30), and 
a distance between the recording mediums, which are continuously supplied from the recording medium supply unit to the  conveyance belt in the first control mode, is shorter than a distance between the recording mediums, which are continuously supplied from the recording medium supply unit to the conveyance belt in the second control mode (compare figs. 1B, 1C, note distances d and d’ corresponding to first control mode and second control mode, respectively). 	Regarding claim 3, Izumikawa teaches the inkjet recording device according to claim 1, wherein the recording medium supply unit selects the first control mode or the second control mode according to total number of sheets of the recording mediums, on each of which the image is formed, and controls the recording medium supply unit in the selected control mode (Note that this claim is broader than it may seem. For instance, if the number of sheets is zero no control mode is selected, while if the number of sheets is 1 or more, the supply unit can select one of the first and second modes). 	Regarding claim 4, Izumikawa teaches inkjet recording device according to claim 3, wherein in the case where k is set as an integer that is equal to or larger than 1 and equal to or smaller than N, and N is set as an integer that is equal to or larger than 2, the recording medium supply control unit controls the recording medium supply unit in the first control mode to supply the number of sheets k of the recording mediums to the conveyance belt at the time when the total number of sheets k of the recording mediums is equal to or smaller than number of sheets n, which is set in advance, or controls the recording medium supply unit in the second control mode to supply the number of sheets k of the recording mediums to the conveyance belt at the time when the total number of sheets k of the recording mediums exceeds the number of sheets n (Note that, by definition, k is smaller than n, so the first mode limitation is met. With respect to second mode limitation, see 112 rejection). 	Regarding claim 10, Izumikawa teaches the inkjet recording device according to claim 1 further comprising: 
a drive roller (fig. 3, item 6) that drives the conveyance belt; and 
a maintenance control unit that causes the recording head to perform purging that forcibly pushes the ink out of each of the nozzles prior to driving of the conveyance belt by the drive roller (col. 5, lines 54-60, Note that the driving of the drive roller in any given instance and any given instance of idle discharging ink from the nozzles can meet the limitation. In other words, driving the drive roller and performing idle discharge are both actions that take place multitudes of times, and thus any idle discharge that is performed before any given driving of the driving roller meets the limitation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853